United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 December 20, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60124
                          Summary Calendar


GURVINDER KAUR GILL; JASMIN GILL,

                                    Petitioners,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        BIA No. A78 567 224
                        BIA No. A78 567 225
                        --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Gurvinder Kaur Gill (“Gill”), a citizen of India, and Jasmin

Gill (“Jasmin”), Gill’s minor daughter, petition for review of an

order from the Board of Immigration Appeals (“BIA”) dismissing

their appeal of the immigration judge’s (“IJ”) decision to deny

their applications for asylum, withholding of removal under the

Immigration and Nationality Act (“INA”), and withholding of

removal under the Convention Against Torture (“CAT”).       Because




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-60124
                                 -2-

Jasmin’s claims are dependent upon Gill’s claims, only Gill’s

claims require consideration.

       Gill contends that the BIA erred by finding that she did not

establish her eligibility for asylum and withholding of removal

under the INA and CAT.    Gill’s application for asylum was denied

as untimely.    Because Gill has failed to address the timeliness

of her asylum application in her instant petition, that issue is

waived.    See Rodriguez v. INS, 9 F.3d 408, 414 n.15 (5th Cir.

1993).    The BIA affirmed the IJ’s determination that Gill’s

testimony alleging past persecution and fear of future

persecution was not credible.    As Gill has failed to show

anything in the record compelling this court to overturn the

BIA’s credibility determination, that credibility determination

cannot be overturned.    See Lopez De Jesus v. INS, 312 F.3d 155,

161 (5th Cir. 2002).    Gill has therefore failed to show that the

BIA’s decision was not supported by substantial evidence.       See

Mikhael v. INS, 115 F.3d 299, 302 (5th Cir. 1997).       Moreover,

even if Gill’s testimony was deemed to be credible, the record

does not compel a finding that she met her burden to warrant

withholding of removal under the INA or the CAT.     See Bah v.

Ashcroft, 341 F.3d 348, 352 (5th Cir. 2003); Mikhael, 115 F.3d at

302.

       Accordingly, the petition for review is DENIED.